Claim Rejections - 35 USC § 103
This office action is in response to application filed on 3/29/2021.
Claims 1 – 20 are pending.
Priority is as CON of 17/122878 (filed on 12/15/2020), which claimed priority to Provisional application 63/094819 (filed on 10/21/2020).
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 11 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al: “CloudWF: A Computational Workflow System for Clouds Based on Hadoop”, CloudCom 2009, LNCS 5931, pp. 393–404, 2009, Springer-Verlag Berlin Heidelberg (hereinafter Zhang), in view of Magazine et al (US 20210065119, hereinafter Magazine), and further in view of Sridhar et al (US 20190227845, hereinafter Sridhar).

As per claim 1, Zhang discloses: A DevOps pipeline orchestration method comprising: 
accessing a user specified workflow defining a DevOps pipeline including: (Zhang page 395, last paragraph: “When the cloud Front End receives a user workflow description file, it parses the file into independent workflow components and stores the components into three HBase tables. In the workflow table (“WF”), we store workflow metadata, such as workflow IDs. In the workflow block table (“WFBlock”), we store block metadata such as ID and execution status. In the workflow connector table (“WFConnector”), we store block-to-block dependency information, including any file transfers that are required from the origin block to the destination block”; page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary”.)
and orchestrating the DevOps pipeline spanning the specified domain and other specified domain including orchestrating DevOps tools along with one or more of: source code, executable images, data, containers, and configuration between DevOps pipeline stages, including: configuring the first DevOps pipeline stage at the first computing location; configuring the second DevOps pipeline stage at the second computing location; connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input connecting output from the specified domain to input of the other specified domain; (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary.”)
executing the first DevOps pipeline stage in the specified domain at the first computing location, including: accessing first pipeline stage input data; operating the first DevOps pipeline stage transforming the first pipeline stage input data into first pipeline stage output data; deriving first stage operational data associated with operating the first DevOps pipeline stage; logging the first stage operational data; determining that the first operational data satisfies the first policy conditions; (Zhang page 398, last paragraph, “In block A a simple MapReduce wordcount is executed on a file that resides in the DFS user directory (/user/c15zhang/wordcount/input), and the result is stored in a DFS file in a system location (referred to by $outA1 in block A). This result file is also staged out to a file in the user DFS area (/user/c15zhang/wordcount/output).”; page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)
Zhang did not disclose:
declaring first policy conditions associated with a first DevOps pipeline stage in a specified domain and designated to run at a first computing location; and declaring second policy conditions associated with a second DevOps pipeline stage in another specified domain designated to run at a second computing location; 
and notifying a party that the first policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage.

However, Magazine teaches:
and notifying a party that the policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage. (Magazine [0076])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Magazine into that of Zhang in order to notify a party that the first policy conditions are satisfied; receiving approval from the party to transition to a next pipeline stage; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. Magazine has shown that the claimed limitations are merely commonly known design choices for implementing workflow. this applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Sridhar teaches:
declaring first policy conditions associated with a first DevOps pipeline stage in a specified domain and designated to run at a first computing location; and declaring second policy conditions associated with a second DevOps pipeline stage in another specified domain designated to run at a second computing location; (Sridhar [0026])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sridhar into that of Zhang and Magazine in order to declare first policy conditions associated with a first DevOps pipeline stage in a specified domain and designated to run at a first computing location; and declaring second policy conditions associated with a second DevOps pipeline stage in another specified domain designated to run at a second computing location. Sridhar teaches the claimed limitations are commonly known steps for scheduling and executing distributed workload, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 2, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 1, wherein declaring first policy conditions associated with a first DevOps pipeline stage in a specified domain comprises declaring first policy conditions associated with the first DevOps pipeline stage in the specified domain, wherein the specified domain is selected from among: a software development domain, a software engineering domain, a Kubernetes domain, an Infrastructure as a Code (IaC) domain, multilanguage, an Artificial Intelligence (AI)/Machine Learning (ML) domain, a Salesforce (SFDC) domain, a service now domain, a SaaS application domain, a pega domain, a Database (DB) domain, a workaday domain, or a package deployment domain. (Zhang page 403, section 3, Advanced Features, subsection 2; Sridhar [0026])  

As per claim 3, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 1, further comprising in response to the approval, executing the second DevOps pipeline stage in the other specified domain at the second computing location, including: accessing the first pipeline stage output data; utilizing at least a portion of the first pipeline stage output data as second pipeline stage input data; operating the second DevOps pipeline stage transforming the second pipeline stage input data into second pipeline stage output data; deriving second stage operational data associated with operating the second DevOps pipeline stage; logging the second stage operational data; determining whether the second operational data does or does not satisfy the second policy conditions; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. (Zhang page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures” and Magazine [0076])

As per claim 4, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 3, wherein the specified domain and the other specified domain are different domains. (Zhang pages 400 - 402, section 2.4)

As per claim 5, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 4, wherein executing the first DevOps pipeline stage in the specified domain at the first computing location comprises executing the first DevOps pipeline stage in a first cloud; wherein executing the second DevOps pipeline stage in the other specified domain at the second computing location comprises executing the second DevOps pipeline stage in a second cloud, the second cloud differing from the first cloud; wherein orchestrating the DevOps pipeline comprises orchestrating the DevOps pipeline spanning the first cloud and the second cloud; and wherein connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input comprises connecting and chaining computing resources of the first cloud to computing resources of the second cloud. (Zhang pages 400 - 402, section 2.4)

As per claim 6, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 4, wherein executing the first DevOps pipeline stage in the specified domain at the first computing location comprises executing the first DevOps pipeline stage in a cloud; wherein executing the second DevOps pipeline stage in the other specified domain at the second computing location comprises executing the second DevOps pipeline stage in user on-premise resources; wherein orchestrating the DevOps pipeline comprises orchestrating the DevOps pipeline spanning the cloud and the user on-premise resources; and wherein connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input comprises connecting and chaining computing resources of the cloud to the user on-premise resources. (Zhang page 403, section 3, Advanced Features, subsection 2.)  

As per claim 7, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 3, wherein declaring first policy conditions associated with a first DevOps pipeline stage in a specified domain comprises declaring first policy conditions associated with the first DevOps pipeline stage in the specified domain, wherein the specified domain is selected from among: a software development domain, a software engineering domain, a Kubernetes domain, an Infrastructure as a Code (IaC) domain, multilanguage, an Artificial Intelligence (AI)/Machine Learning (ML) domain, a Salesforce (SFDC) domain, a service now domain, a SaaS application domain, a pega domain, a Database (DB) domain, a workaday domain, or a package deployment domain. (Zhang page 403, section 3, Advanced Features, subsection 2; Sridhar [0026])  

As per claim 8, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 7, wherein declaring second policy conditions associated with a second DevOps pipeline stage in another specified domain comprises declaring second policy conditions associated with the second DevOps pipeline stage in the other specified domain, wherein the other specified domain differs from the specified domain and is selected from among: a software development domain, a software engineering domain, a Kubernetes domain, an Infrastructure as a Code (IaC) domain, multilanguage, an Artificial Intelligence (AI)/Machine Learning (ML) domain, a Salesforce (SFDC) domain, a service now domain, a SaaS application domain, a pega domain, a Database (DB) domain, a workaday domain, or a package deployment domain. (Zhang page 403, section 3, Advanced Features, subsection 2; Sridhar [0026])  

As per claim 9, the combination of Zhang, Magazine and Sridhar further teach:
The method of claim 3, wherein accessing the user specified workflow comprises accessing the user specified workflow declaring a user approval requirement between the first pipeline stage and the second pipeline stage; wherein notifying a party that the first policy conditions are satisfied comprises notifying the party in accordance with the user approval requirement; and wherein receiving approval from the party comprises receiving approval via one of: a messaging system, an electronic mail message, text messaging, or an Information Technology System Management (ITSM) tool. (Magazine [0076])

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Magazine and Sridhar, and further in view of Delfranco et al (US 20190251488, hereinafter Delfranco).

As per claim 10, the combination of Zhang, Magazine and Sridhar did not teach:
The method of claim 3, wherein the user specified workflow declaring first policy conditions associated with a first DevOps pipeline comprises the user specified workflow declaring one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage; and wherein determining that the first operational data satisfies the first policy conditions comprises determining that the first operational data satisfies the one or more of: the security conditions, the quality conditions, the compliance conditions, or the custom thresholds.
However, Delfranco teaches:
The method of claim 3, wherein the user specified workflow declaring first policy conditions associated with a first DevOps pipeline comprises the user specified workflow declaring one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage; and wherein determining that the first operational data satisfies the first policy conditions comprises determining that the first operational data satisfies the one or more of: the security conditions, the quality conditions, the compliance conditions, or the custom thresholds. (Delfranco [0041])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Delfranco into that of Yang, Magazine and Sridhar in order to have the user specified workflow declaring first policy conditions associated with a first DevOps pipeline comprises the user specified workflow declaring one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage; and 42Attorney Docket No. OPSR-00201 wherein determining that the first operational data satisfies the first policy conditions comprises determining that the first operational data satisfies the one or more of: the security conditions, the quality conditions, the compliance conditions, or the custom thresholds. The claimed limitations are merely commonly known design choices for a workflow system, and is thus rejected under 35 USC 103.

As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/122878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/212852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/212898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Thomas et al (US 20200401397) teaches an intelligent software agent platform, coupled to the communication input port, may listen for a trigger indication from the software continuous integration/deployment pipeline. Responsive to the trigger indication, the intelligent software agent platform may apply system configuration and rule layer information to extract software log data and apply a machine learning model to the extracted software log data to generate a pipeline health check analysis report. The pipeline health check analysis report may include, for example, an automatically generated prediction associated with future operation of the software continuous integration/deployment pipeline. The intelligent software agent platform may then facilitate transmission of the pipeline health check analysis report via a communication output port and a distributed communication network;
Mathon et al (US 20200387357) teaches using machine generated infrastructure code for software development and infrastructure operations, allowing automated deployment and maintenance of a complete set of infrastructure components. One example system includes a user interface and a management platform in communication with the user interface. The user interface is configured to allow a user to deploy components for a complete web system using a set of infrastructure code such that the components are automatically configured and integrated to form the complete web system on one or more network targets;
Shiafee et al (US 20120159494) teaches create a workflow that includes a first work unit, assign the workflow identifier to the workflow, update the workflow by adding a second work unit to the workflow, receive a work order to process the workflow, decompose the workflow into constituent work units in response to the work order, instantiate tasks that correspond to the constituent work units, and execute a work unit process for each of the tasks;
Sanjabi et al (US 20180143858) teaches the first quality of service identifier indicative of a level of quality of service associated with each node. A planned resource requirement is assigned to each subtask, the planned resource requirement indicative of a total amount of system resources required to complete each subtask. A resource allocation plan is generated for each subtask, the resource allocation plan indicative of a distribution of the system resources over time in at least one resource manager. The resource allocation plan and the first quality of service identifier are output to the at least one resource manager for enforcement of the level of quality of service on one or more jobs submitted for each node through at least one workflow orchestrator external to the at least one resource manager;
Mao et al, “GreenPipe: a Hadoop Based Workflow System on Energy-efficient Clouds”, 2012 IEEE 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, 2012, IEEE, pages 2211 – 2219.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196